Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5-27, 30-39, 42-53, 55, 58-64, 66, 68, 69, 71, 73-75 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone correspondence with Zi Wang on 5/16/22.
The application has been amended as follows: 
Claim 19-26, 32-38, 44-50, 52, 60-63, 68, 73, 75 which were previously withdrawn, are now cancelled.
Claim 51. A non-transitory computer-readable medium storing computer executable code, the code when executed by a processor causes the processor to:
receive scheduling information for an uplink transmission from a base station, the uplink transmission being dynamically scheduled using downlink control information (DCI); and
monitor at least one uplink cancellation indication (ULCI) occasion from the base station based on the scheduling information and based on a separation in time between the scheduling information and the ULCI occasion, wherein the at least one ULCI occasion is monitored when the DCI is received a threshold number of symbols before the at least one ULCI occasion, and the threshold number of symbols is 1.
Allowable Subject Matter
Claims 1, 5-18, 27, 30, 31, 39, 42, 43, 51, 53, 55, 58, 59, 64, 66, 69, 71, 74 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, 27, 39, 51, the prior art fails to teach or suggest: receiving scheduling information for an uplink transmission from a base station, the uplink transmission for the UE being dynamically scheduled using downlink control information (DCI); and
monitoring at least one uplink cancellation indication (ULCI) occasion from the base station based on the scheduling information and based on a separation in time between the scheduling information and the ULCI occasion, wherein the UE monitors the at least one ULCI occasion when the DCI is received a threshold number of symbols before the at least one ULCI occasion, and the threshold number of symbols is 1., in combination with the remaining limitations of the claim.

Regarding independent Claim 53, 64, 69, 74, the prior art fails to teach or suggest: scheduling a user equipment (UE) for an uplink transmission, the uplink transmission for the UE being dynamically scheduled using downlink control information (DCI); and
transmitting an uplink cancellation indication (ULCI) at an ULCI occasion based on whether the UE will monitor the ULCI occasion for the uplink transmission including a separation in time between the scheduling and the ULCI occasion, the ULCI cancelling at least a portion of the uplink transmission, if the UE will monitor the ULCI occasion; and
transmitting the ULCI in a next ULCI occasion if the ULCI occasion is less than a threshold number of symbols after the DCI, wherein the threshold number of symbols is 1., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467